Van Brunt, P. J.
The deceased at the time of his death, and for a long time prior thereto, which occurred in March, 1887, had been a resident of the state of Hew Jersey, and the property the succession to which it is sought to-affect by this tax had been deposited by him in the vaults of a safe-deposit company in this city for safe-keeping. The deceased died intestate, and letters of administration were granted upon his estate in Hew Jersey. The safe-deposit company refused to hand over this property until ancillary letters were issued in this state. The tax is claimed by virtue of the provisions of chapter *37483 of the Laws of 1885. This act provides that after its passage all property which shall pass by will, or by the intestate laws of this state, from, any person who may die seised or possessed of the same while being a resident of this state, or which property shall be within this state, or any part of such property, or any interest therein, or income therefrom, transferred by deed, grant, sale, or gift, made or intended to take effect in possession or enjoyment after the death of the grantor or bargainor, to any person other than those mentioned in the statute, shall be subject to a tax, etc. It is evident, in order to come within the provisions of this act, that the property which forms the basis •of the tax in question must pass by will, or by the intestate laws of this state, or must have been transferred by deed, grant, sale, or gift. In the case at bar the property in question has not passed under any of the conditions mentioned in the statute. Such property has neither passed by will, nor has it been transferred by deed, grant, sale, or gift, but it has passed by the intestate laws of the state of New Jersey, although situated in this slate,—a case not within the language nor the spirit of the statute. The order appealed from should be reversed, with costs and disbursements. All concur.